United States Court of Appeals
                      For the First Circuit

No. 06-1826

              UNIVERSAL COMMUNICATION SYSTEMS, INC.;
                        MICHAEL J. ZWEBNER,

                     Plaintiffs, Appellants,

                                v.

     LYCOS, INC., D/B/A LYCOS NETWORK; TERRA NETWORKS, S.A.;
     ROBERTO VILLASENOR, JR., A/K/A the-worm06; JOHN DOE #2,
           A/K/A no-insiders; ROBERTO VILLASENOR, JR.,
   A/K/A the-worm06A; JOHN DOE #4, A/K/A 65175R; JOHN DOE #5,
       A/K/A Henry-Johnson123; JOHN DOE #6, A/K/A quondo1;
  JOHN DOE #7, A/K/A Tobias95; JOHN DOE #8, A/K/A CrawleySmith,

                      Defendants, Appellees.


     ROBERT H. COOPER; ANDREW CUNNINGHAM; DOES 1 THROUGH 8;
                          OMAR GHAFFAR,

                     Third-Party Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Robert E. Keeton, Senior U.S. District Judge]


                              Before

                        Boudin, Chief Judge,
                 Selya and Lynch, Circuit Judges.



     John H. Faro, with whom Faro & Associates was on brief, for
appellants.
     Daniel J. Cloherty, with whom David A. Bunis, Rachel Zoob-
Hill, and Dwyer & Collora, LLP were on brief, for appellee Lycos,
Inc.
     Thomas G. Rohback, with whom James J. Reardon, Jr. and
LeBoeuf, Lamb, Greene & MacRae LLP were on brief, for appellee
Terra Networks, S.A.



                      February 23, 2007
            LYNCH, Circuit Judge. Plaintiffs Universal Communication

Systems, Inc. and its chief executive officer, Michael J. Zwebner,

(collectively, "UCS") brought suit, objecting to a series of

allegedly false and defamatory postings made under pseudonymous

screen names on an Internet message board operated by Lycos, Inc.

UCS identified two of the screen names as having been registered to

Roberto Villasenor, Jr. UCS sued not only Villasenor and the other

posters of messages, as John Does, but also Lycos and Terra

Networks,    S.A.,   Lycos's   corporate    parent   at    the   time   of   the

postings in question.

            In Section 230 of the Communications Decency Act (CDA),

47 U.S.C. § 230, Congress has granted broad immunity to entities,

such   as   Lycos,   that   facilitate    the   speech    of   others   on   the

Internet.    Whatever the limits of that immunity, it is clear that

Lycos's activities in this case fall squarely within those that

Congress intended to immunize.      UCS attempted to plead around this

Section 230 statutory immunity by asserting that Lycos did not

qualify for immunity and that UCS's claims fell within certain

exceptions to that immunity.        The district court rejected these

arguments and dismissed the claims against Lycos and Terra Networks

for failure to state a claim.      We agree and affirm the dismissals,

joining the other courts that have uniformly given effect to

Section 230 in similar circumstances.




                                    -3-
           As for the claims against the individuals who posted, UCS

alleged violations of federal and state securities laws, but made

only conclusory allegations that the postings at issue were in

connection with a scheme involving UCS stock.              It thus failed to

meet the particularity requirement for pleading fraud under Federal

Rule of Civil Procedure 9(b).           In the absence of any substantial

allegations on this point, we affirm the district court’s dismissal

of those claims.

                                        I.

           Because we review here the district court’s granting of

a motion to dismiss, we recite the facts as alleged in UCS’s

complaint, McCloskey v. Mueller, 446 F.3d 262, 264 (1st Cir. 2006),

but   without    crediting   unsupported     conclusions    and     assertions,

Palmer v. Champion Mortgage, 465 F.3d 24, 25 (1st Cir. 2006).

           Universal     Communication       Systems,   Inc.   is    a     Nevada

corporation with its corporate offices in Florida.             The company at

one point provided telecommunications services and currently is

developing      solar-powered   water    extraction     systems.      It    is   a

publicly-traded company that trades under the ticker symbol "UCSY,"

a label that the company also uses in its promotional materials.

Zwebner is Chairman and CEO of the company.           He is a citizen of the

United Kingdom and of Israel, with his principal residence in

Israel and a secondary residence in Florida.




                                    -4-
           Lycos is a Massachusetts corporation with its principal

place of business in Massachusetts.       Terra Networks is a Spanish

corporation with its principal place of business in Spain.       Terra

Networks owned Lycos from 2000 to 2004.

           Lycos operates a network of web sites devoted to a wide

array of content. At times relevant here, these web sites included

Quote.com, which provides stock quotation information and financial

data for publicly-traded companies, and RagingBull.com, which hosts

financially-oriented message boards, including ones designed to

allow users to post comments about publicly-traded companies.        The

message board for each such company is generally created by a user

and is generally identified using the company's stock ticker symbol

-- UCSY in this case.    In addition, the two web sites are linked to

each other, so that a user who retrieves a stock quote from

Quote.com is also given a link to the corresponding message board

on Raging Bull.   Both web sites contain advertisements, and Lycos

derives advertising revenue that depends in some measure on the

volume of usage of its sites.

           Individuals must register with Lycos in order to post

messages   on   Raging   Bull   message   boards.   As   part   of   the

registration process, users are required to agree to a "Subscriber

Agreement," which, inter alia, requires users to comply with

federal and state securities laws.        Upon registration, a member

obtains a "screen name."        Postings on the message board are


                                   -5-
identified by screen name, but no further identifying information

is automatically included with the posting.              The registration

process does not prevent a single individual from registering under

multiple screen names.

           Starting   at   least    in    2003,   a   number    of   postings

disparaging   the   "financial     condition,     business     prospects   and

management integrity" of UCS appeared on Raging Bull's UCSY message

board.    UCS alleges that these postings were "false, misleading

and/or incomplete."    In particular, UCS identified postings made

under eight different screen names as objectionable.             UCS alleges

that the individuals registered under each of these screen names

"are one [and] the same individual, Roberto Villasenor, Jr. and/or

are individuals acting in concert with Roberto Villasenor, Jr."

           On January 19, 2005, UCS filed suit against Lycos and

Terra Networks in federal district court in the Southern District

of Florida. On February 2, 2005, before either defendant responded

to the complaint, UCS filed a "First Amended Complaint," adding as

defendants eight John Does, each identified by a Raging Bull screen

name.    In this First Amended Complaint, UCS alleged four claims:

(1) fraudulent securities transactions under Fla. Stat. § 517.301;

(2) cyberstalking under 47 U.S.C. § 223; (3) dilution of trade name

under Fla. Stat. § 495.151; and (4) cyberstalking under Fla. Stat.

§ 784.048.    The Florida securities claim was made against all of




                                    -6-
the defendants, and the remaining claims were made against Lycos

and Terra Networks only.

               In response, Lycos filed a motion to dismiss, arguing

that      UCS's     claims     were    barred      under       Section      230   of   the

Communications Decency Act, 47 U.S.C. § 230, and that there was no

basis for either the federal cyberstalking claim or the state

dilution claim.        Section 230 provides that "[n]o provider or user

of   an    interactive       computer       service      shall    be   treated    as   the

publisher      or    speaker    of    any    information         provided    by   another

information content provider," id. § 230(c)(1), and that "[n]o

cause of action may be brought and no liability may be imposed

under any State or local law that is inconsistent with this

section," id. § 230(e)(3).

               In the alternative, Lycos moved to transfer the case to

the District of Massachusetts, citing a forum selection clause in

its Subscriber Agreement.              In addition, Lycos sought a stay of

discovery pending the resolution of these motions.                          The district

court     in      Florida    granted    the       stay    and     shortly     thereafter

transferred the case to Massachusetts.                         This left pending the

motion to dismiss.

               Following       the    transfer,          the     district     court     in

Massachusetts held a hearing on July 26, 2005, at which it denied

all pending motions without prejudice.                    It then scheduled a later

conference at which to consider any renewed motions, and held that


                                            -7-
it would "not lift the stay on discovery at this time."          In

response to UCS's request for limited discovery in the interim, the

district court judge stated that he would "not allow that until

I've had an opportunity to hear you on the matter.   That will be an

issue that we will take up at the [later] conference."

            Lycos and Terra Networks again filed motions to dismiss,

and on October 11, 2005, the district court granted the motions.

The court ruled from the bench that Section 230 "immunizes Lycos

[and Terra Networks] from all of the four counts in the plaintiffs'

complaint" and did not address any of the alternate arguments for

dismissal.     At that hearing, UCS made no mention of any need for

discovery in order to properly oppose the motions to dismiss.

            UCS then moved for leave to amend its complaint again.

In the proposed second amended complaint, UCS alleged essentially

the same four causes of action, but added factual allegations going

to the "construct and operation" of Lycos's web sites, evidently

assuming that such facts would take Lycos outside Section 230

immunity.

            On December 21, 2005, the district court denied the

motion to amend the complaint as to Lycos and Terra Networks,

finding that the claims against those defendants, as framed in the

proposed second amended complaint, would continue to be barred by

Section 230.    In addition, the district court held that the claim

for cyberstalking under 47 U.S.C. § 223 would be dismissed for


                                 -8-
failure to state a claim, because that statute does not provide a

private right of action.                    As to the Florida trademark dilution

claim, the court held that because Lycos was not using "the 'UCSY'

trademark to market incompatible products or services," but was

only using it "on the Raging Bull message board," the claim was

"effectively          .   .    .     a    defamation     claim    in    the    guise   of    an

antidilution claim," and was thus barred by Section 230.

                 The district court did, however, grant leave to file a

complaint against the John Doe defendants to assert a claim under

the Florida securities statute.                     On February 27, 2006, UCS filed a

"Second Amended Complaint" against Villasenor and the John Does.

In this complaint, UCS substituted Roberto Villasenor, Jr. for two

of   the     John     Does,         previously      identified     as   "the-worm06"        and

"the-worm06A."1               The    complaint       alleged     that   Villasenor     was    a

citizen of California.                   In addition to asserting a cause of action

under Florida securities laws against Villasenor and the remaining

John Does, the complaint alleged causes of action, founded on the

same       set   of   operative           facts,    under   federal     securities     laws,

Massachusetts securities laws, and Massachusetts common law fraud.

Subject matter jurisdiction was alleged based on both federal

question jurisdiction and diversity jurisdiction.                             UCS then moved

for entry of separate and final judgment against Lycos and Terra


       1
       Despite UCS's suggestion to the contrary, the complaint
squarely alleged that the John Does might not all be Villasenor,
but might be "individuals acting in concert with" Villasenor.

                                                   -9-
Networks.    On April 6, 2006, Villasenor filed an answer to the

complaint, also asserting counterclaims and third-party claims.

            On April 18, 2006, the district court denied the motion

for entry of separate and final judgment as to Lycos and Terra

Networks, finding that the court lacked subject matter jurisdiction

over the remaining claims and so judgment should be entered on all

claims   filed   against   all   defendants.   The   court   found   that

diversity jurisdiction was destroyed by the presence of the John

Doe defendants.      The court also found that the claim under the

federal securities laws against Villasenor and the John Does was

not   sufficiently     substantial    to   confer    federal   question

jurisdiction, as UCS had failed to "allege that any individual

defendant owned, borrowed, sold, or purchased any shares in UCSY."

As a result, the district court ordered the case "dismissed as to

all defendants."

                                   II.

            We review a denial of leave to amend the complaint for

abuse of discretion, "deferring to the district court for any

adequate reason apparent from the record."     Resolution Trust Corp.

v. Gold, 30 F.3d 251, 253 (1st Cir. 1994).          The futility of the

amendment is an adequate reason to reject it, see id., and here the

district court found that the amendment would be futile because the

amended complaint would be subject to dismissal.        Our review of a

dismissal for either failure to state a claim or lack of subject


                                   -10-
matter jurisdiction (so long as made without factfinding) is de

novo.       McCloskey, 446 F.3d at 266.              We are not limited by the

district      court's    reasoning,     and    we    "may    affirm    an   order     of

dismissal on any basis made apparent by the record."                     Id.

              We begin with the Florida law claims against Lycos and

Terra Networks.2        Because these claims are based, at least in part,

on the alleged impropriety of postings made by third parties on

Raging Bull, UCS must contend with the statutory immunity provided

by Section 230.      UCS has attempted to plead around that immunity by

casting      its   claims   only   in   terms       of    Lycos's    actions   and    by

asserting causes of action that purportedly fall into one of the

statutory      exceptions    to    Section     230       immunity.     Whatever      the

viability of UCS's legal theories in the abstract, however, the

facts pleaded simply do not fit those theories.                        On the facts

alleged, Congress intended that, within broad limits, message board

operators would not be held responsible for the postings made by

others on that board.        No amount of artful pleading can avoid that

result.




        2
       Both before the district court and in this court, Terra
Networks has argued that, in addition to the bases for dismissal
applicable to Lycos, the claims against it should be dismissed for
lack of personal jurisdiction. Because we find that all claims
against both Lycos and Terra Networks were properly dismissed for
failure to state a claim, we need not reach this alternative
argument.   In the remainder of this opinion, we refer only to
claims against Lycos, but the disposition of the claims against
Terra Networks is the same.

                                        -11-
A.        Applicability of CDA Section 230 Immunity

          Section 230 provides that "[n]o provider or user of an

interactive computer service shall be treated as the publisher or

speaker of any information provided by another information content

provider," 47 U.S.C. § 230(c)(1), and that "[n]o cause of action

may be brought and no liability may be imposed under any State or

local law that is inconsistent with this section," id. § 230(e)(3).

Thus, unless an exception applies, Lycos is immunized from a state

law claim if: (1) Lycos is a "provider or user of an interactive

computer service"; (2) the claim is based on "information provided

by another information content provider"; and (3) the claim would

treat Lycos "as the publisher or speaker" of that information.

          Although this court has not previously interpreted CDA

Section 230, we do not write on a blank slate.    The other courts

that have addressed these issues have generally interpreted Section

230 immunity broadly, so as to effectuate Congress's "policy choice

. . . not to deter harmful online speech through the . . . route of

imposing tort liability on companies that serve as intermediaries

for other parties' potentially injurious messages."   Zeran v. Am.

Online, Inc., 129 F.3d 327, 330-31 (4th Cir. 1997); see also

Carafano v. Metrosplash.com, Inc., 339 F.3d 1119, 1123-24 (9th Cir.

2003); Ben Ezra, Weinstein, & Co. v. Am. Online Inc., 206 F.3d 980,

985 n.3 (10th Cir. 2000).   In Zeran, the Fourth Circuit noted the

"obvious chilling effect" that such intermediary tort liability


                               -12-
could have, given the volume of material communicated through such

intermediaries, the difficulty of separating lawful from unlawful

speech, and the relative lack of incentives to protect lawful

speech.    129 F.3d at 331.     The Fourth Circuit also recognized the

congressional    purpose   of   removing    the   disincentives     to    self-

regulation that would otherwise result if liability were imposed on

intermediaries that took an active role in screening content.              Id.

            In light of these policy concerns, we too find that

Section 230 immunity should be broadly construed.             In the context

of this case, we have no trouble finding that Lycos's conduct in

operating the Raging Bull web site fits comfortably within the

immunity   intended   by   Congress.       In   particular:   (1)   web   site

operators, such as Lycos, are "provider[s] . . . of an interactive

computer service"; (2) message board postings do not cease to be

"information provided by another information content provider"

merely because the "construct and operation" of the web site might

have some influence on the content of the postings; and (3)

immunity extends beyond publisher liability in defamation law to

cover any claim that would treat Lycos "as the publisher."

            1.     "Interactive Computer Service" Provider

            There is no merit to UCS's suggestion that Lycos might

not be a provider of an interactive computer service and so is not

entitled to Section 230 immunity. The statute defines "interactive

computer service" to be "any information service, system, or access


                                   -13-
software provider that provides or enables computer access by

multiple users to a computer server, including specifically a

service or system that provides access to the Internet." 47 U.S.C.

§ 230(f)(2).     A web site, such as the Raging Bull site, "enables

computer access by multiple users to a computer server," namely,

the server that hosts the web site. Therefore, web site operators,

such as Lycos, are providers of interactive computer services

within the meaning of Section 230.

           UCS argues that Lycos might not be such a provider

because   it    "does    not   provide   user   access    to   the   internet."

Providing access to the Internet is, however, not the only way to

be an interactive computer service provider.             While such providers

are "specifically" included, there is no indication that the

definition should be so limited.            Other courts have reached the

same conclusion.        See, e.g., Carafano, 339 F.3d at 1123.

           2.       "Information Provided By Another"

           The message board postings to which UCS objects are, on

their face, "information provided by another information content

provider."     Section 230 defines "information content provider" to

be "any person or entity that is responsible, in whole or in part,

for the creation or development of information provided through the

Internet or any other interactive computer service."                 47 U.S.C.

§ 230(f)(3).     This is a broad definition, covering even those who

are responsible for the development of content only "in part."               In


                                     -14-
this case, it is clear that the individual posters on the Raging

Bull web site are information content providers.

            A    key   limitation   in   Section   230,    however,    is    that

immunity only applies when the information that forms the basis for

the state law claim has been provided by "another information

content provider."        Id. § 230(c)(1) (emphasis added).            Thus, an

interactive computer service provider remains liable for its own

speech.    See Anthony v. Yahoo! Inc., 421 F. Supp. 2d 1257, 1262-63

(N.D. Cal. 2006) (finding an online dating service not immune under

Section 230 from claims that it "manufactured false profiles" and

"sent profiles of actual, legitimate former subscribers whose

subscriptions had expired" (internal quotation marks omitted)).

            It is, by now, well established that notice of the

unlawful nature of the information provided is not enough to make

it the service provider's own speech.          See Zeran, 129 F.3d at 332-

33; see also Barrett v. Rosenthal, 146 P.3d 510, 514, 525 (Cal.

2006).    We confirm that view and join the other courts that have

held that Section 230 immunity applies even after notice of the

potentially unlawful nature of the third-party content.

            UCS "emphasize[s]" that Lycos was "manifestly aware of

the illegal nature of [the] subscriber postings," but does not rely

on notice alone in arguing against immunity.              UCS argues instead

that     Lycos    "has   involved    itself     with     its   subscriber[s']

conduct/activities       and/or   rendered    culpable    assistance    to   its


                                     -15-
registered subscribers to the Lycos Network, through the construct

and operation of its web site," and that such conduct falls outside

Section 230 immunity.             UCS has alleged nothing, however, that

suggests     that    Lycos     should      be      considered       to    have    been

"responsible," even "in part," "for the creation or development" of

the alleged misinformation.           At best, UCS's allegations establish

that Lycos's conduct may have made it marginally easier for others

to develop and disseminate misinformation.                That is not enough to

overcome Section 230 immunity.

            In Carafano, the Ninth Circuit rejected the plaintiff's

suggestion    that     an    online    dating      service    should      have    been

considered a developer of a false profile because it provided the

questionnaire that a user of the service answered falsely.                        339

F.3d   at   1124-25.        The    court     reasoned    that   the       "underlying

misinformation"      that    formed    the     basis    for   the    complaint     was

contained entirely in the responses provided by the user, and that

the particularly objectionable content "bore [no] more than a

tenuous relationship to the actual questions asked."                     Id. at 1125.

            Compared    to    Carafano,      the    allegations      in    this   case

provide an even less substantial basis to find that Lycos was a

developer of the alleged misinformation.                UCS points to the fact

that Lycos does not prevent a single individual from registering

under multiple screen names, and to the fact that Lycos links sites

providing objective financial information to the Raging Bull site.


                                        -16-
UCS's theory is that these features of the Raging Bull site make it

possible for individuals to spread misinformation more credibly, by

doing so under multiple screen names and in a context that is

associated with objective content.       In Carafano, the plaintiff at

least had a colorable argument that the misinformation may have

been prompted by the dating service's questions. Here there is not

even a colorable argument that any misinformation was prompted by

Lycos's registration process or its link structure.           There is no

indication that the Lycos features that UCS criticizes are anything

but standard for message boards and other web sites.            To impose

liability here would contravene Congress's intent and eviscerate

Section 230 immunity.

            In a related argument, UCS argues that Lycos has provided

"culpable    assistance"   to   subscribers   wishing   to    disseminate

misinformation, and hence Lycos exceeded the bounds of Section 230

immunity.    UCS draws an analogy to the copyright case of MGM

Studios, Inc. v. Grokster, Ltd., 125 S. Ct. 2764 (2005).               In

Grokster, the Supreme Court held that copyright liability could be

premised on a theory of active inducement of infringement, so that

"one who distributes a device with the object of promoting its use

to infringe copyright, as shown by clear expression or other

affirmative steps taken to foster infringement, is liable for the

resulting acts of infringement by third parties."            Id. at 2770.




                                  -17-
UCS argues that, similarly, Lycos should enjoy no immunity if it

actively induces its subscribers to post unlawful content.

            It    is   not   at    all     clear     that    there    is    a     culpable

assistance exception to Section 230 immunity.                        The language of

"culpable assistance" used by UCS appears to have been drawn from

Doe v. GTE Corp., 347 F.3d 655, 659 (7th Cir. 2003).                            But that

court used the language in the context of determining whether the

defendant      might   be    secondarily        liable      under    the     Electronic

Communications Privacy Act of 1986 (ECPA), Pub. L. No. 99-508, 100

Stat.   1848     (codified    as   amended      in    scattered      sections       of   18

U.S.C.).    We note that liability under the ECPA is specifically

exempted from Section 230 immunity.                  See 47 U.S.C. § 230(e)(4).

There is no ECPA claim here.               Similarly, Grokster itself was a

copyright case, and secondary liability for copyright infringement

is not affected by Section 230 because intellectual property laws

are also exempted.       See id. § 230(e)(2).

            We need not decide whether a claim premised on active

inducement might be consistent with Section 230 in the absence of

a   specific     exception.         Even    assuming        arguendo       that    active

inducement could negate Section 230 immunity, it is clear that UCS

has   not   alleged    any   acts    by     Lycos     that    come    even      close    to

constituting the "clear expression or other affirmative steps taken

to foster" unlawful activity that would be necessary to find active

inducement.      See Grokster, 125 S. Ct. at 2770.              UCS relies in part


                                         -18-
on Lycos's registration process and link structure; as described

above, these are standard elements of web sites "with [both] lawful

and unlawful potential," see id. at 2780, and hence, without more,

cannot form the basis to find inducement.                  UCS's complaint also

cites the fact that Lycos has taken legal action to protect its

subscribers, including moving to quash subpoenas and intervening in

relevant cases.         Actions taken to protect subscribers' legal

rights, however, cannot be construed as inducement of unlawful

activity, and UCS does not allege that Lycos lacked a reasonable

basis for its legal activities.              Cf. Prof'l Real Estate Investors,

Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49, 51 (1993)

("[L]itigation cannot be deprived of [antitrust] immunity as a sham

unless    the      litigation      is    objectively       baseless.").          The

"unmistakable"       evidence     of    an    "unlawful    objective"    found    in

Grokster, 125 S. Ct. at 2782, is entirely absent here.3

               Thus, it is clear that, taking UCS's allegations as true,

Lycos    has     done   nothing    in    this    case     that   might   make    the




     3
       UCS also argues that because it bases its claims on Lycos's
alleged "intentional misconduct," those claims are not subject to
Section 230 immunity. It is not clear how UCS is using the phrase
"intentional misconduct."     If this refers to Lycos's acting
intentionally with knowledge of the third-party misinformation,
then such claims are barred under our holding that notice does not
preclude Section 230 immunity. If this refers to Lycos's acting
with intent to harm UCS, then this is a variant on an active
inducement theory, which, as we have described, has no basis in
UCS's factual allegations.

                                        -19-
misinformation at issue its own, rather than that of "another

information content provider."

          3.     Treatment "as the Publisher"

          Finally, liability under either the Florida securities

law or the Florida cyberstalking law would involve treating Lycos

"as the publisher" of the misinformation.4 UCS's securities claims

are based on the theory that individuals were taking a short

position in UCS stock and then spreading misinformation to depress

the stock price, so as to profit from their short position.5   There

is no allegation that Lycos has been involved in any UCS stock

transactions; thus, any liability against it must be premised on

imputing to it the alleged misinformation, that is, on treating it



     4
       On the federal cyberstalking claim under 47 U.S.C. § 223, in
addition to finding the claim barred by Section 230, the district
court also found that the cyberstalking statute does not provide a
private right of action. UCS does not challenge this dispositive
ruling on appeal, so we affirm the dismissal of the claim on that
basis, expressing no view on the appropriateness of applying
Section 230 immunity to a putative civil claim under 47 U.S.C.
§ 223. See 47 U.S.C. § 230(e)(1) ("Nothing in this section shall
be construed to impair the enforcement of section 223 or 231 of
this [title 47], . . . or any other Federal criminal statute."
(emphasis added)).
     Nor do we express a view on whether the specific exception in
§ 230(e)(1) for federal criminal statutes might apply to analogous
state statutes. UCS's brief might be read to suggest something
along these lines, but "issues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are deemed
waived." United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).
     5
       To take a short position in a stock means to sell borrowed
stock at the current price in the hope that the stock price will
decline and the borrower will be able to return the borrowed stock
by purchasing it at the later, lower price.

                                 -20-
as the publisher of that information.6                     Similarly, the alleged

cyberstalking involves only the publication of a series of postings

on the Raging Bull web site. Again, Lycos's liability would depend

on treating it as the publisher of those postings.

                  UCS argues that the prohibition against treating Lycos

"as     the       publisher"   only     immunizes        Lycos's   "exercise    of   a

publisher's traditional editorial functions -- such as deciding

whether to publish, withdraw, postpone or alter content," Zeran,

129 F.3d at 330, and not its decisions regarding the "construct and

operation" of its web sites. This argument misapprehends the scope

of Section 230 immunity.          If the cause of action is one that would

treat       the    service   provider    as   the    publisher     of   a   particular

posting, immunity applies not only for the service provider's

decisions with respect to that posting, but also for its inherent

decisions about how to treat postings generally. UCS is ultimately

alleging that the construct and operation of Lycos's web sites

contributed         to   the   proliferation        of    misinformation;      Lycos's

decision not to reduce misinformation by changing its web site

policies was as much an editorial decision with respect to that

misinformation as a decision not to delete a particular posting.

Section 230 immunity does not depend on the form that decision

takes.       See Green v. Am. Online (AOL), 318 F.3d 465, 470 (3d Cir.



        6
       We express no view on the viability of such a claim, absent
Section 230 immunity.

                                         -21-
2003) (finding that liability for the "alleged negligent failure to

properly police [AOL's] network for content transmitted by its

users . . . would 'treat' AOL 'as the publisher or speaker' of that

content").

          We hold that, given the allegations in UCS's complaint,

liability for Lycos under either the Florida securities statute or

the Florida cyberstalking statute would involve treating Lycos "as

the publisher" of "information provided by another information

content provider."   Thus, we affirm the district court's ruling

that both claims are barred by Section 230.

B.        Trademark Dilution

          UCS's remaining claim against Lycos was brought under

Florida trademark law, alleging dilution of the "UCSY" trade name

under Fla. Stat. § 495.151.    Claims based on intellectual property

laws are not subject to Section 230 immunity.            See 47 U.S.C.

§ 230(e)(2) ("Nothing in this section shall be construed to limit

or expand any law pertaining to intellectual property."); see also

Gucci Am., Inc. v. Hall & Assocs., 135 F. Supp. 2d 409, 413

(S.D.N.Y. 2001) (finding that the "plain language of Section

230(e)(2) precludes [the defendant's] claim of immunity" from a

claim for trademark infringement).

          Thus,   "the   pivotal   issue   for   consideration   here   is

whether Plaintiff's complaint would withstand a motion to dismiss

even in the absence of § 230."     Id. at 412.    We hold that, because


                                   -22-
of the serious First Amendment issues that would be raised by

allowing UCS's claim here, the claim would not survive, even in the

absence of Section 230.7

          During the relevant time period, Fla. Stat. § 495.151

(2006) provided that one who adopts and uses a trademark or trade

name has a cause of action

          to enjoin subsequent use by another of the
          same or any similar mark [or] trade name . . .
          if it appears to the court that there exists a
          likelihood of injury to business reputation or
          of dilution of the distinctive quality of the
          mark [or] trade name . . . of the prior user,
          notwithstanding the absence of competition
          between the parties or of confusion as to the
          source of goods or services.8

UCS's theory is that Lycos is liable under this statute for

suggesting to its subscribers that they use the "'UCSY' mark for

designation of a message board on the Raging Bull web site" and

then "contribut[ing] to the development" of misinformation on that

message board and failing to remove such misinformation.       UCS



     7
      After noting the same First Amendment concerns, the district
court held that UCS's trademark claim was "effectively . . . a
defamation claim in the guise of an antidilution claim," and that
"Lycos and Terra would therefore be shielded from [the claim] by
CDA immunity." We reason somewhat differently, holding that even
though Section 230 immunity does not apply, the claim was properly
dismissed as a matter of trademark law.
     8
       The statute has since been amended, effective January 1,
2007, and now applies only to "a mark that is famous in this
state." Fla. Stat. § 495.151 (2007). The new statute contains an
explicit exception for "[n]oncommercial use of the mark."    Id.
§ 495.151(3)(b). Our discussion below would apply equally to the
new statute.

                               -23-
alleges    that    these   acts    have   caused    injury     to     its   business

reputation and dilution of its UCSY trade name.

            The injury that UCS alleges, however, is not a form of

trademark    injury.       Trademark      injury   arises      from    an   improper

association between the mark and products or services marketed by

others.     See L.L. Bean, Inc. v. Drake Publishers, Inc., 811 F.2d

26, 31 (1st Cir. 1987).           But any injury to UCS ultimately arises

from its being criticized on the Raging Bull site.                      To premise

liability on such criticism would raise serious First Amendment

concerns.    See id. at 33.        In L.L. Bean, this court held that the

"application of the Maine anti-dilution statute to [defendant's]

noncommercial parody cannot withstand constitutional scrutiny"

under the First Amendment, recognizing the role of parody "as a

form of social and literary criticism."              Id. (quoting Berlin v.

E.C. Publ'ns, Inc., 329 F.2d 541, 545 (2d Cir. 1964)) (internal

quotation marks omitted).          In that case, as in this one, "[i]f the

anti-dilution statute were construed as permitting a trademark

owner to enjoin the use of his mark in a noncommercial context

found to be negative or offensive, then a corporation could shield

itself    from    criticism   by    forbidding     the   use    of    its   name   in

commentaries critical of its conduct."             Id.

            To be sure, UCS does allege that in this case the

criticism is false and misleading.            But while such an allegation

might be relevant to a defamation claim, it is not determinative of


                                       -24-
whether UCS's allegations can support a trademark claim.                   If the

injury alleged is one of critical commentary, it falls outside

trademark law, whether the criticism is warranted or unwarranted.

UCS   itself   makes   no    distinction      between    lawful    and    unlawful

criticism in its proposed remedy under trademark law: it requests

an    injunction    that    would   require    Lycos     to   "permanently       and

irrevocably delete the UCSY message board" and refrain "from

creat[ing] and maintaining . . . a UCSY message board . . . in the

future."

            UCS tries to avoid the thrust of cases like L.L. Bean by

characterizing Lycos's use of the UCSY trade name as "commercial."

It    certainly    appears   from   the    complaint     that     Lycos    derives

advertising revenues from the use of its web sites, including

Raging Bull, and that Lycos is a commercial venture.               This does not

imply,   however,    that    Lycos's    use   of   the   UCSY     trade   name   is

"commercial" in the relevant sense under trademark law.                   In L.L.

Bean, the defendant had used the plaintiff's trademark in a parody

article published in a "monthly periodical."              811 F.2d at 27.        We

found the use noncommercial because the mark had not been used "to

identify or promote goods or services to consumers," id. at 32,

regardless of whether the article appeared in a magazine being sold

for profit.    Similarly, courts have interpreted the "noncommercial

use" exemption in the Federal Trademark Dilution Act, 15 U.S.C.

§ 1125(c), to apply to commentary about trademarked products, even


                                       -25-
if that commentary takes the form of a commercial product, such as

a widely-marketed song. See Mattel, Inc. v. MCA Records, Inc., 296

F.3d 894, 899, 907 (9th Cir. 2002).        Thus, Lycos might profit by

encouraging others to talk about UCS under the UCSY name, but

neither that speech nor Lycos's providing a forum for that speech

is the type of use that is subject to trademark liability.

           Other courts have dealt with similar issues under the

rubric of a "nominative fair use defense."        New Kids on the Block

v. News Am. Publ'g, Inc., 971 F.2d 302, 308 (9th Cir. 1992).

Unlike a classic fair use defense, "where the defendant has used

the plaintiff's mark to describe the defendant's own product," a

nominative fair use defense is designed to protect the ability of

others to use a mark "to describe the plaintiff's product."            Id.

Thus, the Ninth Circuit found that a newspaper's use of a musical

group's trademarked name to conduct a poll about the group was a

nominative fair use, even though the poll was conducted for profit.

See id. at 309.

           This court has not previously decided whether to endorse

the Ninth Circuit's test for nominative fair uses, and we have no

occasion   to   do   so   here.   We   have,   however,   recognized   the

underlying principle.       In WCVB-TV v. Boston Athletic Ass'n, 926

F.2d 42 (1st Cir. 1991), the owner of the mark "Boston Marathon"

tried to enjoin the use of the mark on an unlicensed broadcast of




                                  -26-
the marathon.             Id. at 44.          In rejecting a right to such an

injunction, we noted

              [T]he words "Boston Marathon" . . . do more
              than call attention to Channel 5's program;
              they also describe the event that Channel 5
              will broadcast. . . . [T]he use of words for
              descriptive purposes is called a "fair use,"
              and the law usually permits it even if the
              words themselves also constitute a trademark.

Id.    at    46.         The    unlicensed        broadcaster,    Channel    5,    was   not

asserting a right to use the mark for a different marathon located

in    Boston;       it    was       using   the    mark    to   indicate    that   it    was

broadcasting the "Boston Marathon."                    We held that it had the right

to use the mark to indicate what it was in fact broadcasting.

Similarly here, trademark law should not prevent Lycos from using

the "UCSY" mark to indicate that a particular company is the

subject of a particular message board.

              While Florida courts do not appear to have addressed this

particular issue with respect to the Florida anti-dilution statute,

there is every indication that the Florida courts would read the

Florida statute to exclude the uses made in this case.                       Despite its

broad language, "the Florida antidilution statute is not intended

to apply to the use of a similar mark on similar goods," but rather

only    to    the    use       of    "similar      marks   on   dissimilar    products."

Harley-Davidson Motor Co. v. Iron Eagle of Cent. Fla., Inc., 973 F.

Supp. 1421, 1426 (M.D. Fla. 1997).                    Lycos is not using the "UCSY"




                                              -27-
trade name "on" a product (or business) at all, but is simply

referring to the existing company that has adopted that trade name.

          It is not our role to define the specific contours of the

Florida anti-dilution law, and we do not do so here.      As other

courts have also found, however, anti-dilution laws should be

interpreted to provide breathing room for First Amendment concerns.

See MCA Records, 296 F.3d at 904.       Whether Lycos's use of the

"UCSY" trade name is viewed as a noncommercial use, as a nominative

use, or in some other way, we hold that using a company's trade

name to label a message board on which the company is discussed is

not a use covered by the Florida anti-dilution statute.       As a

result, we affirm the district court's dismissal of UCS's dilution

claim for failure to state a claim.

C.        Discovery

          UCS argues that its claims against Lycos would not have

fared so poorly had the district court given it the opportunity to

conduct preliminary discovery.    We review this claim for an abuse

of the district court's broad discretion in managing discovery, and

we will not "interfere unless it clearly appears that a 'discovery

order was plainly wrong and resulted in substantial prejudice to

the aggrieved party.'"     Dynamic Image Techs., Inc. v. United

States, 221 F.3d 34, 38 (1st Cir. 2000) (quoting Mack v. Great Atl.

& Pac. Tea Co., 871 F.2d 179, 186 (1st Cir. 1989)).




                                 -28-
          At the outset, UCS may well have forfeited this point by

failing to explain to the district court its need for discovery

either in its opposition to the motions to dismiss or at the

October 11, 2005 hearing on those motions.      See id.   UCS argues

that the need for discovery was apparent from its request at the

July 26, 2005 hearing, together with the nature of the arguments

made at the October 11 hearing, but it was not the district court's

job to infer an explanation from these scattered statements.

          In any event, it is clear that even before this court,

UCS has not pointed to any discovery that would support a viable

claim against Lycos that falls outside of Section 230 immunity.9

Cf. id. at 39.   UCS focuses on discovery concerning the "construct

and operation" of Lycos's web sites, but as we have explained

above, Lycos is as entitled to immunity for its decisions about how

to construct its web sites as for its decisions with respect to

individual message board postings.     Any suggestion that Lycos may

have done more specifically to encourage the postings at issue is

sheer speculation.     "[P]laintiffs should not be permitted to

conduct fishing expeditions in hopes of discovering claims that




     9
       UCS does argue that discovery as to the identity (and
citizenship) of the persons using particular screen names to post
the allegedly unlawful comments would have allowed it to stave off
the district court's jurisdictional dismissal. Since we affirm the
dismissal on alternate grounds below, we need not address the
propriety of such discovery.

                                -29-
they do not know they have."       McCloskey, 446 F.3d at 271.   The

district court did not err in not permitting preliminary discovery.

                                  III.

          The remaining issue concerns UCS's claims against the

individual posters: Villasenor and six John Does.       The district

court found that it lacked subject matter jurisdiction over these

claims because the putative federal claim was insubstantial, and

because   the     presence   of   John   Does   destroyed   diversity

jurisdiction.10    We bypass the jurisdictional issues raised and

hold, on similar reasoning, that UCS's allegations are insufficient

to plead a claim for securities fraud.11


     10
        The presence of John Does does not destroy diversity
jurisdiction in cases removed to federal court.      See 28 U.S.C.
§ 1441(a) ("For purposes of removal under this chapter, the
citizenship of defendants sued under fictitious names shall be
disregarded."); see also Howell v. Tribune Entm't Co., 106 F.3d
215, 218 (7th Cir. 1997). Federal courts do not agree on whether
John Does are permitted in diversity cases originally filed in
federal court, as this case was. Compare Howell, 106 F.3d at 218
(no) with Macheras v. Ctr. Art Galleries-Hawaii, Inc., 776 F. Supp.
1436, 1440 (D. Haw. 1991) (yes).      The First Circuit has never
directly addressed this issue, nor do we do so here. See McMann v.
Doe, 460 F. Supp. 2d 259, 264 (D. Mass. 2006).
     11
       The Supreme Court has held that courts must resolve issues
of Article III jurisdiction before reaching questions on the
merits, even if "(1) the merits question is more readily resolved,
and (2) the prevailing party on the merits would be the same as the
prevailing party were jurisdiction denied." Steel Co. v. Citizens
for a Better Env't, 523 U.S. 83, 93-94 (1998). However, the rule
is well established in this circuit that "while Article III
jurisdictional disputes are subject to Steel Co., statutory
jurisdictional disputes are not." Restoration Pres. Masonry, Inc.
v. Grove Eur. Ltd., 325 F.3d 54, 59 (1st Cir. 2003). Article III
requires only "minimal diversity" for jurisdiction based on
diversity of citizenship, that is, "two adverse parties [who] are

                                  -30-
            UCS's theory of securities fraud appears to be, as we

have described, that Villasenor and the John Does first took short

positions in UCS stock and then spread misinformation to depress

the stock price.      Cf. SEC v. Mandaci, No. 00 Civ. 6635, 2004 U.S.

Dist. LEXIS 19143, at *1 (S.D.N.Y. Sept. 27, 2004) (describing

scheme to "purchase[] certain stocks and then . . . artificially

inflate    the    market   prices   of   those    stocks    by   posting     false

information . . . on Internet message boards").             However, UCS does

not sufficiently allege such a scheme.                UCS's Second Amended

Complaint contains copious allegations regarding the postings on

Raging Bull, but as to a short-selling scheme, only a single

allegation that "[u]pon information and belief," the individual

defendants "fraudulently manipulate[d] the market in the securities

for   publicly    traded    companies"    using   a   short-selling        scheme.

Nowhere    does     the    complaint     specifically      allege    UCS     stock

transactions by the defendants.

            Such a conclusory allegation of securities fraud runs

afoul of the requirement of Federal Rule of Civil Procedure 9(b) to

plead     "the    circumstances     constituting      fraud      .   .   .    with




not co-citizens." State Farm Fire & Cas. Co. v. Tashire, 386 U.S.
523, 530-31 (1967).     In this case, Villasenor, a citizen of
California, is diverse from Universal Communication Systems, a
Nevada corporation with its principal place of business in Florida.
Thus, the district court did have Article III jurisdiction over the
claims in the Second Amended Complaint filed by UCS.

                                       -31-
particularity."12    Not only has UCS failed to specifically allege

a connection between the postings and a scheme involving UCS stock,

the   sole   allegation   of   a   short-selling   scheme   is   made   on

information and belief. "Where allegations of fraud are explicitly

or . . . implicitly based only on information and belief, the

complaint must set forth the source of the information and the

reasons for the belief."       Romani v. Shearson Lehman Hutton, 929

F.2d 875, 878 (1st Cir. 1991).      UCS has not done so here.     UCS does

not purport to state a claim for securities fraud based solely on

negative effects that the Raging Bull postings had on the company's

stock price; in the absence of further factual allegations, it

cannot proceed merely on the hope that it will find more.               See

Hayduk v. Lanna, 775 F.2d 441, 443 (1st Cir. 1985).

             Finally, these pleading defects are also fatal to UCS's

claims under state law based on the same allegations.            "Although

state law governs the burden of proving fraud at trial, the

procedure for pleading fraud in federal courts in all diversity

suits is governed by the special pleading requirements of Federal

Rule of Civil Procedure 9(b)."      Id.




      12
       To the extent applicable, the pleadings also fall short of
the standard required by the Private Securities Litigation Reform
Act of 1995, 15 U.S.C. § 78u-4, which we have held to embody "at
least the standards of Rule 9(b)." Greebel v. FTP Software, Inc.,
194 F.3d 185, 193 (1st Cir. 1999).

                                   -32-
                                IV.

          Therefore, while some of UCS's claims are barred by

Section 230 immunity, the remaining ones simply do not state a

claim based on the facts alleged.   If UCS has in fact been injured,

redress is not available through any of the avenues it has chosen

to pursue in this case.    The district court's dismissal of all

claims is affirmed.   Costs are awarded to appellees.




                               -33-